UNITED STATES DISTRICT COURT o A
SOUTHERN DISTRICT OF OHIO z `
WESTERN DIWSION '

UNITED STATES OF AMERICA, z //%//3

Plaintiff,
CASE NO. 1:18-p0-00072

v.
MOTI()N TO DISMISS

BILLY DOUGLAS,
Defendant.

 

The United States moves to dismiss the above-captioned case.
Respectfully submitted,

BENJAMIN C. GLASSMAN
United States Attorney

s/ Timotth. Lana'a
TIMOTHY A. LANDRY

Special Assistant United States Attomey
221 East Fourth Street, Suite 400
Cincinnati, Ohio 45202

Off'lce: (513) 684-3711

Timothy. Landry@usdoj .gov

